DETAILED ACTION
Applicant’s Application filed on June 9, 2022 has been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 11,388,128.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-18 of US Patent No. 11,388,128 are similar to claims 1-20 in present application, the teachings of both applications are directed toward causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1-11
128’ patent claim 1-9
1. A method comprising:
causing display, on a first client device of a first user, of a selector interface that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user, each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation;

receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user;










causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.
2. The method of claim 1, further comprising causing display, on the second client device, of the notification of the change from the default retention model to the retention model selected by the first user.

8. The method of claim 1, further comprising associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for an amount of time specified by the retention model.


10. The method of claim 1, further comprising:
storing, in a computer-readable memory, a message received, from the second user, as part of the chat conversation between the first and second user, the storing of the message including configuring a retention duration attribute for the message in accordance with an amount of time specified by the retention model selected by the first user; and
erasing, from the computer-readable memory, the message in accordance with the retention duration attribute associated with the electronic chat conversation.
1. A method comprising:
causing display, on a first client device of a first user, of a selector interface that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user, each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation;

receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user, the retention model specifying an amount of time that messages sent by the second user in the electronic chat conversation are accessible upon being read by the first user;

associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for the amount of time specified by the retention model;

causing display, on the first client device and a second client device of a second user, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, 




the message feed further comprising a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator;








storing, in a computer-readable memory, a first message and a second message received, from the second user, as part of the chat conversation between the first and second user, the storing of the first message and the second message including configuring a retention duration attribute for the first message and the second message in accordance with the amount of time specified by the retention model selected by the first user; and
erasing, from the computer-readable memory, the first message and the second message in accordance with the retention duration attribute associated with the electronic chat conversation.
3. The method of claim 1, further comprising causing display of the notification within a conversation view that presents the electronic chat conversation received as part of the electronic chat conversation.
2. The method of claim 1, wherein the notification is displayed within a conversation view that presents the electronic chat conversation received as part of the electronic chat conversation.
4. The method of claim 1, wherein causing display, on the first client device, of the notification includes transmitting, from a server computer, the notification to the first client device.
3. The method of claim 1, wherein causing display, on the first client device, of the notification includes transmitting, from a server computer, the notification to the first client device.
5. The method of claim 1, further comprising:
upon receiving a message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and
based on receiving an indication that the message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention model selected by the first user.

6. The method of claim 5, wherein causing the display of the first message in the conversation view includes causing display of an indicator of an amount time remaining for the receiving user to access the message within the electronic chat conversation.
4. The method of claim 1, further comprising:
upon receiving the message, causing display, on the first client device of the first user, of the first message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and
based on receiving an indication that the first message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention duration attribute associated with the electronic chat conversation.
5. The method of claim 4, wherein causing the display of the first message in the conversation view includes causing display of an indicator of an amount time remaining for the receiving user to access the message within the electronic chat conversation.






7. The method of claim 1, wherein:
the default retention model specifies a zero value retention duration; and
the retention model selected by the first user specifies retention duration that is non-zero.

6. The method of claim 1, wherein:
the electronic chat conversation is initially associated with the default retention model; and
the retention model selected from the plurality of retention models is different than the default retention model.
7. The method of claim 6, wherein:
the default retention model specifies a zero value retention duration; and
the amount of time specified by the retention model selected from the plurality of retention models is non-zero.
9. The method of claim 8, wherein the associating of the retention model with the electronic chat conversation comprises updating a data structure that represents the electronic chat conversation.
8. The method of claim 1, further comprising associating the retention model with the electronic chat conversation by updating a data structure that represents the electronic chat conversation.
11. The method of claim 10, wherein the erasing of the message of the electronic chat conversation includes determining the amount of time specified by the retention duration attribute has elapsed since receiving the message.
9. The method of claim 1, wherein the erasing of the first message of the electronic chat conversation includes determining the amount of time specified by the retention duration attribute has elapsed since receiving the first message.

TABLE 1

The difference between claims 1-9 of the current application and claims 1-12 of the 128’ patent is that the current application causing display, on the first client device, of a message feed and the 128’ patent causing display, on the first client device and a second client device of a second user, of a message feed.  Both the current application and the 128’ patent directed toward causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “causing display, on the first client device, of a message feed” with “causing display, on the first client device and a second client device of a second user, of a message feed” because the remaining elements would have performed the same function (i.e., causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator) as before.  Such substitution would not interfere with the functionality of the remaining elements.	
Current Application claim 12-19
128’ patent claim 10-15 and 18
12. A system comprising:
one or more processors of a server machine;
at least one computer-readable memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:


causing display, on a first client device of a first user, of a selector interface that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user, each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation;

receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user;










causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.

















13. The system of claim 12, further comprising causing display of the notification within a conversation view that presents the electronic chat conversation received as part of the electronic chat conversation.

17. The system of claim 12, wherein:
the default retention model specifies a zero value retention duration; and
the retention model selected by the first user specifies retention duration that is non-zero.

18. The system of claim 12, wherein the operations further comprise associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for an amount of time specified by the retention model.
19. The system of claim 18, wherein the associating of the retention model with the electronic chat conversation comprises updating a data structure that represents the electronic chat conversation.
10. A system comprising:
one or more processors of a server machine;
a first computer-readable memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:

causing display, on a first client device of a first user, of a selector interface that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user, each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation;

receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user, the retention model specifying an amount of time that messages sent by the second user in the electronic chat conversation are accessible upon being read by the first user;

associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for the amount of time specified by the retention model;

causing display, on the first client device and a second client device of a second user, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator;

storing, in a second computer-readable memory, a first message and a second message received, from the second user, as part of the chat conversation between the first and second user, the storing of the first message and the second message including configuring a retention duration attribute for the first message and the second message in accordance with the amount of time specified by the retention model selected by the first user; and
erasing, from the second computer-readable memory, the first message and the second message in accordance with the retention duration attribute associated with the electronic chat conversation.

15. The system of claim 12, wherein the operations further comprise:
upon receiving a message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and
based on receiving an indication that the message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention model selected by the first user.


16. The system of claim 15, wherein causing the display of the first message in the conversation view includes causing display of an indicator of an amount time remaining for the receiving user to access the message within the electronic chat conversation.
11. The system of claim 10, wherein the operations further comprise:
upon receiving the first message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and
based on receiving an indication that the first message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention duration attribute associated with the electronic chat conversation.
12. The system of claim 11, wherein causing the display of the first message in the conversation view includes causing display of an indicator of an amount time remaining for the receiving user to access the message within the electronic chat conversation.
14. The system of claim 12, wherein causing display, on the first client device, of the notification includes transmitting, from a server computer, the notification to the first client device.
18. The system of claim 10, wherein causing display, on the first client device, of the notification includes transmitting, from a server computer, the notification to the first client device.

TABLE 2

The difference between claims 12-19 of the current application and claims 10-15 and 18 of the 128’ patent is that the current application causing display, on the first client device, of a message feed and the 128’ patent causing display, on the first client device and a second client device of a second user, of a message feed.  Both the current application and the 128’ patent directed toward causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “causing display, on the first client device, of a message feed” with “causing display, on the first client device and a second client device of a second user, of a message feed” because the remaining elements would have performed the same function (i.e., causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator) as before.  Such substitution would not interfere with the functionality of the remaining elements.
Current Application claim 20
128’ patent claims 16-17
20. A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising:

causing display, on a first client device of a first user, of a selector interface that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user, each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation;

receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user;









causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.

16. A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising:

causing display, on a first client device of a first user, of a selector interface that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user, each retention model specifying a retention duration for messages exchanged between the first and second user as part of the electronic chat conversation;

receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user, the retention model specifying an amount of time that messages sent by the second user;

associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for the amount of time specified by the retention model;
causing display, on the first client device and a second client device of a second user, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change from a default retention model to the retention model selected by the fit user, the notification being presented in conjunction with the indicator;
storing, in a computer-readable memory, a first message and the second message received, from the first or second user, as part of the chat conversation between the first and second user, the storing of the first message and the second message including configuring a retention duration attribute for the first message and the second message in accordance with the amount of time specified by the retention model selected by the first user; and
erasing, from the computer-readable memory, the first message and the second message in accordance with the retention duration attribute associated with the electronic chat conversation.
17. The non-transitory computer-readable medium of claim 16, further comprising:
upon receiving the first message, causing display on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and
based on receiving an indication that the first and the second message in the electronic chat conversation has been read by the first user, removing the display of the message from the conversation view in accordance with the retention duration attribute associated with the electronic chat conversation.

TABLE 3

The difference between claim 20 of the current application and claims 16-17 of the 128’ patent is that the current application causing display, on the first client device, of a message feed and the 128’ patent causing display, on the first client device and a second client device of a second user, of a message feed.  Both the current application and the 128’ patent directed toward causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “causing display, on the first client device, of a message feed” with “causing display, on the first client device and a second client device of a second user, of a message feed” because the remaining elements would have performed the same function (i.e., causing display of an interface that enables a user to select one of multiple retention models for association with an electronic chat conversation, and receiving, via the selector interface, a selection of a particular retention model and causing display of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators and a notification of a change from a default retention model to the retention model selected by the first user, the notification being presented in conjunction with the indicator) as before.  Such substitution would not interfere with the functionality of the remaining elements.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Consul et al. (US 2010/0094809 A1), hereinafter referred to as Consul, in view of Prado et al. (US 2014/0032682 A1), hereinafter referred to as Prado, and further in view of Munk et al. (US 2016/0224660 A1), hereinafter referred to as Munk.

With respect to claim 1, Consul teaches A method comprising: 
causing display, on a first client device of a first user, of a selector interface (implementing a retention policy for a messaging application, para. 0019; presenting the shell view 900 with a list of folders or conversations for a messaging application, para. 0060) that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user (user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the data items are messages including without limitation chat messages, para. 0024; presenting the shell view with a list of folders or conversations for a messaging application; when a folder or conversation is selected, the shell view activate a property view for the folder or conversation including a list of folder retention policies available for the selected folder or conversation; the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060), each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation (user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the tagged messages 202 referred to as a retention policy tagged messages where the retention policy is based on the expiration information, para. 0032); 
receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user (the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060; user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users], para. 0032; the data items are messages including without limitation chat messages, para. 0024; the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060); 
Consul does not explicitly teach
causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change, the notification being presented in conjunction with the indicator..
Prado teaches
causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066), an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon  depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066), the notification being presented in conjunction with the indicator (the GUI 165 displays the content of the expiring message 400 and additionally displays the icon 410, indicating that the message is an expiring message, para. 0070; fig. 5) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Consul in view of Prado does not explicitly teach a change from a default retention model to the retention model selected by the first user, 
However, Munk teaches a change from a default retention model to the retention model selected by the first user (a user has changed the value in the retention policy field from 90 (days) to 50 (days); the user edits the index settings and selects the "Save" button, then the index updated and an index update GUI displayed, para. 0079; the retention policy field be accompanied by a description of the field (e.g., "Number of days after which indexed data is marked for deletion or archive"), default values (e.g., "Default=1,825 (5 years)"), maximum and minimum values (e.g., "Min=0; Max=36,500"), para. 0073) in order to in order to adapt the rules to the user's specific requirements (para. 0129),
Therefore, based on Consul in view of Prado, and further in view of Munk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Munk to the method of Consul in view of Prado in order to in order to adapt the rules to the user's specific requirements (para. 0129).

With respect to claim 2, Consul in view of Prado, and further in view of Munk teaches The method of claim 1 as described above, 
Further, Prado teaches further comprising causing display, on the second client device, of the notification of the change (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon  depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
And further, Munk teaches the change from the default retention model to the retention model selected by the first user (a user has changed the value in the retention policy field from 90 (days) to 50 (days); the user edits the index settings and selects the "Save" button, then the index updated and an index update GUI displayed, para. 0079; the retention policy field be accompanied by a description of the field (e.g., "Number of days after which indexed data is marked for deletion or archive"), default values (e.g., "Default=1,825 (5 years)"), maximum and minimum values (e.g., "Min=0; Max=36,500"), para. 0073) in order to in order to adapt the rules to the user's specific requirements (para. 0129).
Therefore, based on Consul in view of Prado, and further in view of Munk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Munk to the method of Consul in view of Prado in order to in order to adapt the rules to the user's specific requirements (para. 0129).

With respect to claim 3, Consul in view of Prado, and further in view of Munk teaches The method of claim 1 as described above, 
Further, Prado teaches further comprising causing display of the notification within a conversation view that presents the electronic chat conversation received as part of the electronic chat conversation (when the expiring message is associated with a TTL, the icon 410 depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon 410 depict the remaining number of times the content can be viewed, updated after each view; icon 410 indicating that the message 400 is an expiring message, para. 0066) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 4, Consul in view of Prado, and further in view of Munk teaches The method of claim 1 as described above, 
Further, Prado teaches wherein causing display, on the first client device, of the notification includes transmitting, from a server computer, the notification to the first client device (the server transmits the expiring message to the destination client and the destination client display an icon or other visual representing an expiration event associated with the expiring message as a clock icon indicating a time to live, para. 0035) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 8, Consul teaches The method of claim 1, further comprising associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for an amount of time specified by the retention model (the user can manually tag a folder or conversation of the messages [conversation of the message including subsequent messages]; the output of the tagging component is expiration tagged messages; the tagged messages referred to as a retention policy tagged messages where the retention policy is based on the expiration information, para. 0032; the tagging component apply the expiration tag to all data items currently associated with the folder or conversation, and for any data items associated with the folder or conversation in the future [including subsequent messages], para. 0060; user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the data items are messages including without limitation chat messages, para. 0024).

With respect to claim 9, Consul in view of Prado, and further in view of Munk teaches The method of claim 8 as described above, 
Further, Prado teaches wherein the associating of the retention model with the electronic chat conversation comprises updating a data structure that represents the electronic chat conversation (in the case where an expiration event has occurred, the server permanently deletes the content of the expiring message from any and all storage media, the server update the record to reflect changes to the expiring message, para. 0080) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 10, Consul teaches The method of claim 1, further comprising: 
storing, in a computer-readable memory, a message received, from the second user, as part of the chat conversation between the first and second user (tagging the message with the expiration tag [retention duration attribute] having expiration information needed to delete the message in accordance with the selected retention policy, para. 0071), the storing of the message including configuring a retention duration attribute for the message in accordance with an amount of time specified by the retention model selected by the first user (the message records management is responsible for keeping the message expiration date correctly updated on each message; the message expiration date is stamped as an attribute on each message, this information is easily visible in the client user interface, para. 0037; receiving the selected retention policy from the presentation component, retrieving the appropriate expiration tag corresponding to the selected retention policy, and tagging the message with the expiration tag [retention duration attribute] having expiration information needed to delete the message in accordance with the selected retention policy, para. 0071; the retention policy tags include expiration information (e.g., date, duration) that can be used to determine how long to retain the items and when to delete the items, para. 0019); and 
erasing, from the computer-readable memory, the message in accordance with the retention duration attribute associated with the electronic chat conversation (tagging the message with the expiration tag [retention duration attribute] having expiration information needed to delete the message  in accordance with the selected retention policy, para. 0071; there is an associated action for each retention policy tag including without limitation a hard delete (e.g., the message is permanently deleted), a soft delete (e.g., the message can be recovered), para. 0038; the tagging component 102 apply the expiration tag to all data items currently associated with the folder or conversation, and for any data items associated with the folder or conversation in the future [including subsequent messages], para. 0060).

With respect to claim 11, Consul in view of Prado, and further in view of Munk teaches The method of claim 10 as described above, 
Further, Prado teaches wherein the erasing of the message of the electronic chat conversation includes determining the amount of time specified by the retention duration attribute has elapsed since receiving the message (the elapsing of a predetermined time to live, which indicates an amount of time the expiring message is considered an expiration event, para. 0009; the icon depict a clock or timer that actively counts down until expiration of the Time to live, para. 0066) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 12, Consul teaches A system comprising: 
one or more processors of a server machine (processors, para. 0077; for client-server retention policy tagging, para. 0089); 
at least one computer-readable memory storing instructions that, when executed by the one or more processors (memory, para. 0077; for client-server retention policy tagging, para. 0089), cause the machine to perform operations comprising: 
causing display, on a first client device of a first user, of a selector interface (implementing a retention policy for a messaging application, para. 0019; presenting the shell view 900 with a list of folders or conversations for a messaging application, para. 0060) that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user (user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the data items are messages including without limitation chat messages, para. 0024; presenting the shell view with a list of folders or conversations for a messaging application; when a folder or conversation is selected, the shell view activate a property view for the folder or conversation including a list of folder retention policies available for the selected folder or conversation; the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060), each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation (user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the tagged messages 202 referred to as a retention policy tagged messages where the retention policy is based on the expiration information, para. 0032); 
receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user (the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060; user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users], para. 0032; the data items are messages including without limitation chat messages, para. 0024; the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060); 
Consul does not explicitly teach
causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change the notification being presented in conjunction with the indicator.
Prado teaches
causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066), an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon  depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066), the notification being presented in conjunction with the indicator (the GUI 165 displays the content of the expiring message 400 and additionally displays the icon 410, indicating that the message is an expiring message, para. 0070; fig. 5) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the system of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Consul in view of Prado does not explicitly teach a change from a default retention model to the retention model selected by the first user,
However, Munk teaches a change from a default retention model to the retention model selected by the first user (a user has changed the value in the retention policy field from 90 (days) to 50 (days); the user edits the index settings and selects the "Save" button, then the index updated and an index update GUI displayed, para. 0079; the retention policy field be accompanied by a description of the field (e.g., "Number of days after which indexed data is marked for deletion or archive"), default values (e.g., "Default=1,825 (5 years)"), maximum and minimum values (e.g., "Min=0; Max=36,500"), para. 0073) in order to in order to adapt the rules to the user's specific requirements (para. 0129),
Therefore, based on Consul in view of Prado, and further in view of Munk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Munk to the system of Consul in view of Prado in order to in order to adapt the rules to the user's specific requirements (para. 0129).

With respect to claim 13, Consul in view of Prado, and further in view of Munk teaches The system of claim 12 as described above, 
Further, Prado teaches further comprising causing display of the notification within a conversation view that presents the electronic chat conversation received as part of the electronic chat conversation (when the expiring message is associated with a TTL, the icon 410 depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon 410 depict the remaining number of times the content can be viewed, updated after each view; icon 410 indicating that the message 400 is an expiring message, para. 0066) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the system of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 14, Consul in view of Prado, and further in view of Munk teaches The system of claim 12 as described above, 
Further, Prado teaches wherein causing display, on the first client device, of the notification includes transmitting, from a server computer, the notification to the first client device (the server transmits the expiring message to the destination client and the destination client display an icon or other visual representing an expiration event associated with the expiring message as a clock icon indicating a time to live, para. 0035) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the system of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 18, Consul teaches The system of claim 12, wherein the operations further comprise associating the retention model with the electronic chat conversation such that subsequent messages exchanged as part of the electronic chat conversation are retained for an amount of time specified by the retention model (the user can manually tag a folder or conversation of the messages [conversation of the message including subsequent messages]; the output of the tagging component is expiration tagged messages; the tagged messages referred to as a retention policy tagged messages where the retention policy is based on the expiration information, para. 0032; the tagging component apply the expiration tag to all data items currently associated with the folder or conversation, and for any data items associated with the folder or conversation in the future [including subsequent messages], para. 0060; user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the data items are messages including without limitation chat messages, para. 0024).

With respect to claim 19, Consul in view of Prado, and further in view of Munk teaches The system of claim 18 as described above, 
Further, Prado teaches wherein the associating of the retention model with the electronic chat conversation comprises updating a data structure that represents the electronic chat conversation (in the case where an expiration event has occurred, the server permanently deletes the content of the expiring message from any and all storage media, the server update the record to reflect changes to the expiring message, para. 0080) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the system of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 20, Consul teaches A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising: 
causing display, on a first client device of a first user, of a selector interface (implementing a retention policy for a messaging application, para. 0019; presenting the shell view 900 with a list of folders or conversations for a messaging application, para. 0060) that enables selection of one of a plurality of retention models for association with an electronic chat conversation between the first and a second user (user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the data items are messages including without limitation chat messages, para. 0024; presenting the shell view with a list of folders or conversations for a messaging application; when a folder or conversation is selected, the shell view activate a property view for the folder or conversation including a list of folder retention policies available for the selected folder or conversation; the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060), each retention model specifying a retention duration for messages exchanged between the first and the second user as part of the electronic chat conversation (user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users]; the tagged messages 202 referred to as a retention policy tagged messages where the retention policy is based on the expiration information, para. 0032); 
receiving, via the selector interface displayed on the first client device of the first user, a selection, by the first user, of a retention model from the plurality of retention models for association with the electronic chat conversation between the first and second user (the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060; user interface views provide users the ability to apply retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation), para. 0021 [conversation including message exchanged between first and second users], para. 0032; the data items are messages including without limitation chat messages, para. 0024; the property view receive a selection for one of the folder retention policies; the selection made by a user [first user], para. 0060); 
Consul does not explicitly teach
causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations, an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change, the notification being presented in conjunction with the indicator.
Prado teaches
causing display, on the first client device, of a message feed comprising a set of indicators corresponding to a plurality of chat conversations (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066), an indicator in the set of indicators corresponding to the electronic chat conversation between the first user and the second user, the message feed further comprising a notification of a change (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon  depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message is an expiring message, para. 0066), the notification being presented in conjunction with the indicator (the GUI 165 displays the content of the expiring message 400 and additionally displays the icon 410, indicating that the message is an expiring message, para. 0070; fig. 5) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the medium of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Consul in view of Prado does not explicitly teach a change from a default retention model to the retention model selected by the first user,
However, Munk teaches a change from a default retention model to the retention model selected by the first user (a user has changed the value in the retention policy field from 90 (days) to 50 (days); the user edits the index settings and selects the "Save" button, then the index updated and an index update GUI displayed, para. 0079; the retention policy field be accompanied by a description of the field (e.g., "Number of days after which indexed data is marked for deletion or archive"), default values (e.g., "Default=1,825 (5 years)"), maximum and minimum values (e.g., "Min=0; Max=36,500"), para. 0073) in order to in order to adapt the rules to the user's specific requirements (para. 0129),
Therefore, based on Consul in view of Prado, and further in view of Munk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Munk to the medium of Consul in view of Prado in order to in order to adapt the rules to the user's specific requirements (para. 0129).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Consul et al. (US 2010/0094809 A1), hereinafter referred to as Consul, in view of Prado et al. (US 2014/0032682 A1), hereinafter referred to as Prado, further in view of Munk et al. (US 2016/0224660 A1), hereinafter referred to as Munk, and furthermore in view of Nayak (US 2016/0344720 A1).

With respect to claim 5, Consul in view of Prado, further in view of Munk teaches The method of claim 1 as described above, 
Consul in view of Prado, further in view of Munk does not explicitly teach further comprising: 
upon receiving a message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and 
based on receiving an indication that the message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention model selected by the first user.
However, Nayak teaches further comprising: 
upon receiving a message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user (in FIGS. 10a and 10b where an image of the clock and text "30 Sec" are display beneath the bubble of content reading: "This message disappears in 30 secs" and where an image of the clock and text "Delete After Read" are display beneath the bubble of content reading: "This message is deleted after it is read".  In FIG. 10b the last message was designated confidential and, thus, is hidden.  Instead "eWhisper" is written inside the bubble and an image of the lock is displayed with the image of the clock and the text "Delete After Read" beneath the bubble, para. 0064; figs. 10a and 10b [conversation view that presents messages including received messages]); and 
based on receiving an indication that the message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention model selected by the first user (designating the duration to be "delete after read" (or delete after viewed or heard in case of video and audio content); this specifies that the content must be removed from the receivers' devices once it is determined that the receiver has viewed or read the content; when the "delete after read" is set, the content is deleted once it is determined that the content was viewed, para. 0062) in order to enable control of duration of retention as taught by Nayak (para. 0011).
Therefore, based on Consul in view of Prado, further in view of Munk, and furthermore in view of Nayak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nayak to the method of Consul in view of Prado, and further in view of Munk in order to enable control of duration of retention as taught by Nayak (para. 0011).

With respect to claim 6, Consul in view of Prado, further in view of Munk, and furthermore in view of Nayak teaches The method of claim 5 as described above, 
Further, Prado teaches wherein causing the display of the first message in the conversation view includes causing display of an indicator of an amount time remaining for the receiving user to access the message within the electronic chat conversation (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message 400 is an expiring message, para. 0066) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the method of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

With respect to claim 15, Consul in view of Prado, further in view of Munk teaches The system of claim 12 as described above, 
Consul in view of Prado, further in view of Munk does not explicitly teach wherein the operations further comprise: 
upon receiving a message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user; and 
based on receiving an indication that the message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention model selected by the first user.
However, Nayak teaches further comprising: 
upon receiving a message, causing display, on the first client device of the first user, of the message in a conversation view that presents messages received as part of the electronic chat conversation between the first and second user (in FIGS. 10a and 10b where an image of the clock and text "30 Sec" are display beneath the bubble of content reading: "This message disappears in 30 secs" and where an image of the clock and text "Delete After Read" are display beneath the bubble of content reading: "This message is deleted after it is read".  In FIG. 10b the last message was designated confidential and, thus, is hidden.  Instead "eWhisper" is written inside the bubble and an image of the lock is displayed with the image of the clock and the text "Delete After Read" beneath the bubble, para. 0064; figs. 10a and 10b [conversation view that presents messages including received messages]); and 
based on receiving an indication that the message has been read by the first user, removing the display of the message from the conversation view in accordance with the retention model selected by the first user (designating the duration to be "delete after read" (or delete after viewed or heard in case of video and audio content); this specifies that the content must be removed from the receivers' devices once it is determined that the receiver has viewed or read the content; when the "delete after read" is set, the content is deleted once it is determined that the content was viewed, para. 0062) in order to enable control of duration of retention as taught by Nayak (para. 0011).
Therefore, based on Consul in view of Prado, further in view of Munk, and furthermore in view of Nayak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nayak to the system of Consul in view of Prado, and further in view of Munk in order to enable control of duration of retention as taught by Nayak (para. 0011).

With respect to claim 16, Consul in view of Prado, further in view of Munk, and furthermore in view of Nayak teaches The system of claim 15 as described above, 
Further, Prado teaches wherein causing the display of the first message in the conversation view includes causing display of an indicator of an amount time remaining for the receiving user to access the message within the electronic chat conversation (when the expiring message is associated with a TTL, the icon depict a clock or timer that actively counts down until expiration of the TTL, when the content of the expiring message is limited to a predetermined number of views, the icon depict the remaining number of times the content can be viewed, updated after each view; icon indicating that the message 400 is an expiring message, para. 0066) in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).
Therefore, based on Consul in view of Prado, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Prado to the system of Consul in order to ensure that the content is ephemeral and not susceptible to future discovery as taught by Prado (para. 0006).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Consul et al. (US 2010/0094809 A1), hereinafter referred to as Consul, in view of Prado et al. (US 2014/0032682 A1), hereinafter referred to as Prado, further in view of Munk et al. (US 2016/0224660 A1), hereinafter referred to as Munk, and furthermore n view of Gangadharaiah et al. (US 2017/0060885 A1), hereinafter referred to as Gangadharaiah.

With respect to claim 7, Consul teaches The method of claim 1, wherein: 
the default retention model specifies a value retention duration (inside the policy there can exist N policy tags and exactly one default policy tag, para. 0039; and the retention policy tags include expiration information (e.g., date, duration) that can be used to determine how long to retain the items and when to delete the items, para. 0019); and 
the retention model selected by the first user specifies retention duration that is non-zero (inside the policy there can exist N policy tags 506 and exactly one default policy tag 508, para. 0039; applying retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation) [conversation including message exchanged between first and second users], para. 0021; the selected folder or conversation retention policy passed to the tagging component to tag the folder or conversation with an expiration tag having expiration information used to expire the message in accordance with the selected folder retention policy, para. 0060; and the retention policy tags include expiration information (e.g., date, duration) that can be used to determine how long to retain the items and when to delete the items, para. 0019).
Consul in view of Prado, further in view of Munk does not explicitly teach
the default retention model specifies a zero value retention duration;
However, Gangadharaiah teaches 
the default retention model specifies a zero value retention duration (the default set to zero (no retention period), para. 0050) in order to permit flexible setting of retention dates and/or no date as a default as taught by Gangadharaiah (para. 0021);
Therefore, based on Consul in view of Prado, further in view of Munk, and furthermore in view of Gangadharaiah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gangadharaiah to the method of Consul in view of Prado, and further in view of Munk in order to permit flexible setting of retention dates and/or no date as a default as taught by Gangadharaiah (para. 0021).

With respect to claim 17, Consul teaches The system of claim 12, wherein: 
the default retention model specifies a value retention duration (inside the policy there can exist N policy tags and exactly one default policy tag, para. 0039; and the retention policy tags include expiration information (e.g., date, duration) that can be used to determine how long to retain the items and when to delete the items, para. 0019); and 
the retention model selected by the first user specifies retention duration that is non-zero (inside the policy there can exist N policy tags 506 and exactly one default policy tag 508, para. 0039; applying retention policy tags to a data item (e.g., message) or groups of data items (e.g., folder, conversation) [conversation including message exchanged between first and second users], para. 0021; the selected folder or conversation retention policy passed to the tagging component to tag the folder or conversation with an expiration tag having expiration information used to expire the message in accordance with the selected folder retention policy, para. 0060; and the retention policy tags include expiration information (e.g., date, duration) that can be used to determine how long to retain the items and when to delete the items, para. 0019).
Consul in view of Prado, further in view of Munk does not explicitly teach
the default retention model specifies a zero value retention duration;
However, Gangadharaiah teaches 
the default retention model specifies a zero value retention duration (the default set to zero (no retention period), para. 0050) in order to permit flexible setting of retention dates and/or no date as a default as taught by Gangadharaiah (para. 0021);
Therefore, based on Consul in view of Prado, further in view of Munk, and furthermore in view of Gangadharaiah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gangadharaiah to the system of Consul in view of Prado, and further in view of Munk in order to permit flexible setting of retention dates and/or no date as a default as taught by Gangadharaiah (para. 0021).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
November 28, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447